IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44437

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 566
                                                )
       Plaintiff-Respondent,                    )   Filed: August 31, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
LLOYD RAY WEHRLI,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. G. Richard Bevan, District Judge.

       Judgment of conviction and consecutive unified sentences of twelve years, with
       three and one-half years determinate, for two counts of sexual abuse of a child
       under the age of sixteen, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Lloyd Ray Wehrli pled guilty to two counts of sexual abuse of a child under the age of
sixteen years, Idaho Code §§ 18-1506, 19-304(2). The district court imposed consecutive unified
sentences of twelve years, with three and one-half years determinate.            Wehrli appeals,
contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wehrli’s judgment of conviction and sentences are affirmed.




                                                   2